*15ON MOTION
LOURIE, Circuit Judge.

ORDER

Venson M. Shaw and Steven M. Shaw (the Shaws) respond to this court’s order directing them to show cause why their appeal should not be dismissed for lack of jurisdiction.
The Shaws filed a notice of appeal seeking review of the district court’s December 21, 2005 “Amended Final Judgment.” The Shaws acknowledge that there are counterclaims pending before the district court and there is no appealable judgment. Thus, the appeal is premature. Nystrom v. TREX Co., Inc., 339 F.3d 1347 (Fed.Cir.2003). If the district court subsequently issues a final judgment or certifies its judgment as final under Fed.R.Civ.P. 54(b), a new appeal may of course be filed.
Accordingly,
IT IS ORDERED THAT:
(1) The appeal is dismissed for lack of jurisdiction.
(2) Each side shall bear its own costs.